COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ex parte James Edward Demaio

Appellate case number:     01-20-00317-CR

Trial court case number: 19-2204-CC2

Trial court:               County Court at Law No 2 of Williamson County

        Appellant, James Edward Demaio, has appealed the trial court’s March 2, 2020 order
denying his application for writ of habeas corpus. On April 16, 2020, this Court abated this
appeal and remanded the case to the trial court for preparation and execution of a Certification of
Appellant’s Right to Appeal that complies with Texas Rule of Appellate Procedure 25.2(d). See
TEX. R. APP. P. 25.2(d), 37.1, 44.4. On April 16, 2020, the trial court filed a supplemental
clerk’s record that included a Certification of Appellant’s Right to Appeal an order dated March
20, 2019. The supplemental record did not include a Certification of Appellant’s Right to
Appeal of the trial court’s March 2, 2020 order denying appellant’s application for writ of habeas
corpus.

        The trial court clerk is directed to file a second supplemental clerk’s record containing the
Certification of Appellant’s Right to Appeal the March 2, 2020 order denying habeas corpus
relief no later than 30 days from the date of this order. See TEX. R. APP. P. 34.5(c)(2).

       It is so ORDERED.

Judge’s signature:________/s/ Russell Lloyd____________
                          Acting individually


Date: April 21, 2020